Pope, Judge,
dissenting.
I agree with the dissent that the charge here was so fatally flawed that the judgment must be reversed, but write separately to make a few additional points on the justification charge (Division 3).
Firstly, it appears that this is a case of first impression as to whether a justification defense can be used as a defense to a driving under the influence charge. Moreover, even if there are circumstances in which the facts raise such a defense, I am not convinced by my reading of the record that a charge on justification was warranted here. See OCGA § 16-3-20 (6). Although defendant testified that she was afraid to stay in the car alone at night and that she feared the car would be hit, Officer Gibson testified that he offered to give defendant a ride to the station, but that she declined. Furthermore, the record shows that the court’s charge to the jury on proving the defense of justification “by a preponderance of the evidence” was, except for the substitution of one word, requested by the defendant. “[I]nduced error cannot be complained of on appeal. [Cit.]” Griffith v. State, 188 Ga. App. 789, 790 (374 SE2d 359) (1988). Nevertheless, I agree with the dissent that the charge here, when taken as a whole, and especially in light of the erroneous charge allowing the jury to presume the defendant’s guilt, was so confusing and misleading on the dispositive issues of this case that reversal is mandated.
*294Decided March 16, 1990
Rehearing denied March 30, 1990
James A. Yancey, Jr., for appellant.
Douglas L. Gibson, Solicitor, for appellee.